Citation Nr: 1243627	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  06-36 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUE

Entitlement to service connection for a right arm, shoulder, and hand disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to September 1980, March 1981 to July 1992, from June 2001 to June 2002, and from February 2003 to June 2003. 

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2005 rating decision in which the RO denied service connection for a right arm, shoulder, and hand disability, as well as denied service connection for residuals of a head injury (to include headaches and memory loss), residuals of hypothermia, tinnitus, and right knee disability.  The Veteran perfected an appeal as to these issues. 

In June 2010, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record. 

In January 2011, the Board remanded the claims on appeal to the RO, via the Appeals Management Center in Washington, DC, for further development, to include obtaining VA medical evaluations.  

After accomplishing further action, in August 2012 rating decision, the AMC granted service connection for residuals of a head injury (to include headaches and memory loss), residuals of hypothermia, tinnitus, and right knee disability.  As such, these issues are no longer before the Board.

The AMC continued to deny the Veteran's right arm, shoulder, and hand disability claim (as reflected in September 2012 supplemental statement of the case (SSOC)), and returned this matter to the Board for further appellate consideration.

For the reason expressed below, the remaining claim on appeal is, again, being remanded to the RO, via the AMC.  VA will notify the Veteran if further action, on his part, is required.





REMAND

Unfortunately, the Board review of the claims file reveals that additional action on the remaining claim on appeal appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter. 

The September 2012 SSOC was not mailed to the Veteran's current address and, therefore, the U. S. Postal Service returned it as "undeliverable."  On September 10, 2012, the AMC sent the SSOC to [redacted].  On a Vetsnet compensation and pension award form, the Veteran's mailing address is listed as [redacted].  Subsequent correspondence was sent to that address and was not returned.  Notably, the AMC sent a copy of the August 31, 2012 rating decision via a September 27, 2012 notification letter to the Veteran at the [redacted] address, and such was not returned.  

While the Veteran's representative has acknowledged receiving  a copy o f the September 2012 SSOC, there is no indication that the Veteran is aware of the continued denial of this claim, as the returned SSOC was received by the Board on October 11, 2012, and there has been no correspondence from the Veteran.

Under these circumstances, the Board finds that due process requires another remand of this matter for issuance of  another SSOC to be sent to the Veteran's current, correct address.  See 38 C.F.R. § 19.31 (2012).  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Send the Veteran a copy of the September 2012 SSOC to his most recent address of record: [redacted], [redacted]

2.  After affording the Veteran and his representative appropriate time to respond, return the claims file to the Board for further appellate consideration of the claim remaining on appeal.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).


